Name: Commission Regulation (EEC) No 1595/93 of 24 June 1993 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: Europe;  European organisations;  tariff policy;  information and information processing;  plant product
 Date Published: nan

 Avis juridique important|31993R1595Commission Regulation (EEC) No 1595/93 of 24 June 1993 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables Official Journal L 153 , 25/06/1993 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 50 P. 0067 Swedish special edition: Chapter 3 Volume 50 P. 0067 COMMISSION REGULATION (EEC) No 1595/93 of 24 June 1993 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 1569/92 (2), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 638/93 (4), and in particular Article 38 (1) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1226/92 (5), as last amended by Regulation (EEC) No 1383/93 (6) sets a two-weekly frequency for communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables; whereas the current market situation justifies a closer monitoring of the information; whereas, therefore, the two-weekly frequency should be replaced by a weekly frequency; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables and Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2) of Regulation (EEC) No 1226/92 is hereby replaced by the following: '2. For all products released for free circulation between Tuesday of one week and Monday of the next, communication shall take place by the following Monday at the latest.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 15 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 49, 27. 2. 1986, p. 1. (2) OJ No L 166, 20. 6. 1992, p. 5. (3) OJ No L 118, 20. 5. 1972, p. 1. (4) OJ No L 69, 20. 3. 1993, p. 7. (5) OJ No L 128, 14. 5. 1992, p. 18. (6) OJ No L 136, 5. 6. 1993, p. 24.